DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 3/12/2021, the following has occurred: Claims 1, 3, 15, and 31 have been amended. Claims 4-5 and 17-18 have been canceled. Claims 38-41 have been added.
Claims 1-3, 6-16, 19-24, 31, and 38-41 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
6.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 depends from a canceled claim, thus the claim is indefinite for failing to particularly point out the subject matter in which the Applicant regards at the invention. The Examiner construes that claim 6 depends from claim 1.
Claim Rejections - 35 USC § 102
7.	Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng et al. US 2014/0140443, as cited by the Applicant.
As per claims 1, 13, and 14, Horng et al. discloses in Figs. 2-3 a trifilar transformer (e.g. trifilar transformer splitter 20) comprising: 
as per claim 1, a first winding (e.g. primary winding 21); a second winding (e.g. secondary winding 22); and a third winding (e.g. tertiary winding 23), wherein one winding is mutually coupled to each of the other two windings (Fig. 3; Windings 21 and 22 are coupled via electromagnetic coupling path kps and windings 21 and 23 are coupled via electromagnetic coupling path kpt.), and wherein said other two windings are substantially not coupled to each other (As shown in Fig. 3, there is no magnetic coupling between windings 22 and 23.); wherein the third winding is formed from a first winding part (e.g. tertiary metal section 231) in series with a second winding part (e.g. tertiary metal section 232), the first winding part having a shape corresponding to the first winding and the second winding part having a shape corresponding to the second winding (Fig. 2; The metal section 232 and the primary winding 21 that is comprised of metal section 211 both have a circular loop shape.); and wherein the second winding is concentric or interwound with the first winding (Fig. 2; The secondary winding 22 which comprises metal sections 221 and 222 is concentric with or “shares” the same center with the metal section 211 of the primary winding 21.);
as per claim 13, wherein the first winding, the second winding, and the third winding are separate and distinct windings (As shown in Fig. 3, the windings 21, 22, and 23 are separate and distinct windings.); and
as per claim 14, wherein the transformer comprises six ports (e.g. terminals 212, 213, 223, 224, 233, and 234), wherein: the first winding extends between a first port and a second port (e.g. terminals 212 and 213 respectively); the second winding extends between a third port and a fourth port (e.g. terminals 223 and 224 respectively); and the third winding extends between a fifth port and a sixth port (e.g. terminals 233 and 234 respectively).
Allowable Subject Matter
8.	Claims 2-3 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Claims 15-16, 19-24, 31, and 38-41 are allowed.
Response to Arguments
11.	The indicated allowability of the subject matter pertaining to claim 5 was deemed premature. Accordingly, the subject matter of original claim 5 (now incorporated into independent claim 1) has been determined to be unpatentable in view of Horng et al., as cited by the Applicant. See the above rejection of claims 1-3, 8, and 13-14. This action has been made second action non-final.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH B PATEL/Primary Examiner, Art Unit 2843